Benham, Chief Justice,
dissenting.
I respectfully dissent to the majority opinion because I believe that the common law presumption that a testator made marks on a will where a will is found altered among his personal effects should not apply in this case because Field’s will was not in his secure custody, control or possession at the time the will was found. Since there appears to be no evidence to determine whether or not Field made the marks, the presumption that the testator made the marks if the will was found among his “papers” or “effects” applies. McIntyre v. McIntyre, 120 Ga. 67 (2) (47 SE 501) (1904) (“Where the paper is found among the testator’s effects, there is also a presumption that he made the cancellations or obliterations.”); Singleton v. Shewmake, 184 Ga. 785, 787 (193 SE 232) (1937) (“Accordingly, where an instrument found among a decedent’s papers was offered for probate as her will... a presumption arose that such cancellations or obliterations were made by the deceased. . . .”). In order for the presumption to apply, the will should be in the “control,” “custody,” or “possession” of the testator at the time of his death. King v. Bennett, 215 Ga. 345 (2) (110 SE2d 772) (1959) (“Where it is shown that the copy retained by the testatrix of a will executed in triplicate, which had been in her custody until her death, was found among her papers torn in four . parts, and with the signature torn from it, a presumption arises that the destruction was done by the deceased with the intention to revoke the will.”); Porch v. Farmer, 158 Ga. 55, 58 (122 SE 557) (1924) (“In this dilemma, the courts have adopted the rule that when a will was in the custody of the decedent, and is found after his death bearing upon it evidence of such acts of mutilation or of obliteration as *679are requisite and sufficient to revoke it, its condition will be presumed to have been the work of the testator, done with intent to effect its revocation.”).
Field’s will can be said to have been found among Field’s effects since his pickup truck was a personal item, notwithstanding the fact that it cannot be said to have been found among his papers, given that the will was found away from the safe deposit box where he kept his other important papers. However, it is less clear whether the will could be considered in Field’s control, custody, or possession at the time of his death, given that motor vehicles are generally accessible to third parties and that there is no evidence that Field kept the will in his truck under his exclusive control. In order for the presumption to apply, I would hold that a testator should have control, custody, or possession of the will to the extent that it is reasonably certain that no third party had opportunity to alter the will. In Porch, this Court noted the fact that a testatrix had exclusive control of her will in support of applying the presumption that she destroyed the will when it was found in a locked trunk to which only the testatrix had the key. Porch, supra at 62. Other jurisdictions have also noted the significance that the will be in the custody and control of the testator or testatrix at the time of death. See, e.g., In re Estate of Olmsted, 54 P. 745, 746 (Cal. 1898) (Presumption applied that testator made numerous markings on his will where the will “during the lifetime of the maker, had been in his secure possession” in a tin box to which only the testator had the key.); In re Rowe’s Estate, 165 NYS 1065 (1917) (Testatrix not presumed to have torn will that, during her lifetime, was “at all times easy of access to others.”); In re Flynn’s Estate, 30 NE2d 970, 972 (Ill. App. 1940) (Marks made on will were presumed to have been made by testatrix where the will was found in a safe deposit box under the “exclusive control” of the testatrix); In re Frazell’s Estate, 19 NYS2d 989, 991 (1940) (Presumption applied that testator mutilated will where access to the will was available only to the testator and sole beneficiary of will and there was “no idea that anyone having access to the instrument had an interest to destroy the will.”).
There is no evidence that Field made the marks on his will. The will was found in his pickup truck which, by its nature, is accessible to third parties. Without further evidence, I would not presume Field made the marks on the will because it was not in his secure custody, control or possession. Thus, I would find that the trial court did not err in granting appellee Anderson’s motion for summary judgment.
I am authorized to state that Justice Hunstein and Justice Thompson join in this dissent.
*680Decided July 5, 2000
Reconsideration denied July 28, 2000.
Robert M. Dyer & Associates, Robert M. Dyer, for appellant.
Moore, Ingram, Johnson & Steele, Robert D. Ingram, Susan S. Stuart, Melissa W. Gilbert, for appellee.